2015 IL App (1st) 140933
                                         Nos. 1-14-0933, 1-14-2102 (cons.)
                                                                                                     Fifth Division
                                                                                                September 18, 2015

     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     JORGE CABRERA,                                 )
                                                    )   Appeal from the Circuit Court
           Plaintiff-Appellant,                     )   of Cook County.
                                                    )
     v.                                             )   No. 11 L 9036
                                                    )
     ESI CONSULTANTS, LTD., MILHOUSE                )   The Honorable
     ENGINEERING AND CONSTRUCTION, INC., and        )   Kathy Flanagan,
     THE CITY OF CHICAGO,                           )   Judge Presiding.
                                                    )
           Defendants-Appellees.                    )
                                                    )
     ______________________________________________________________________________

                  JUSTICE GORDON delivered the judgment of the court, with opinion.
                  Presiding Justice Reyes and Justice McBride concurred in the judgment and opinion.

                                                        OPINION

¶1         Plaintiff Jorge Cabrera was injured while working on a construction project on the

        Washington Street Bridge in Chicago (the project). His employer, Era Valdivia Contractors,

        Inc. (Era Valdivia), had contracted with the City of Chicago (the City) to perform certain

        work associated with the project, including sandblasting and painting the bridge. The City

        had also contracted with ESI Consultants, Ltd. (ESI), 1 to serve as an engineering consultant

        on the project. ESI, in turn, subcontracted with Milhouse Engineering and Construction, Inc.

           1
               At the time the parties entered into the contract, ESI was known as K-Plus Engineering.
     Nos. 1-14-0933, 1-14-2102 (cons.)


        (Milhouse), to serve as subconsultant. On August 30, 2011, plaintiff filed a negligence

        lawsuit against the City and later amended the complaint to include negligence counts against

        Milhouse and ESI. The trial court granted summary judgment in favor of the City, ESI, and

        Milhouse and plaintiff appeals. We affirm.

¶2                                        BACKGROUND

¶3                                           I. Complaint

¶4          On August 30, 2011, plaintiff filed a complaint against the City; he later amended the

        complaint on April 11, 2012, to include counts of negligence against Milhouse and ESI. The

        first amended complaint was the subject of defendants' motions for summary judgment.

¶5          Count I of the first amended complaint was against the City for negligence and alleges

        that on September 2, 2010, the City was the owner and project manager engaged in the

        erection and construction of bridge and street improvements located at the intersection of

        Washington Street and Wacker Drive in Chicago. The City had contracted with Era Valdivia,

        plaintiff's employer, to perform certain work associated with the project. On September 2,

        2010, plaintiff was performing his duties as a laborer and slipped on oil located under the

        bridge, falling approximately 25 feet and causing multiple injuries. Count I alleges that the

        City had a presence on the project and was in control of the work, had authority over the

        means used to perform the work, had authority over safe work practices, and had a duty to

        exercise reasonable care to avoid the creation and/or existence of hazardous conditions at the

        work site and owed such a duty to plaintiff. Count I further alleges that it was the custom and

        practice in the construction industry for a project manager to ensure that its project was free

        and clear of safety hazards, including fall hazards, and that all work surfaces were to be free




                                                     2
     Nos. 1-14-0933, 1-14-2102 (cons.)


        and clear from slip hazards, including oil. Count I alleges that plaintiff’s fall and resulting

        injuries were the direct and proximate result of the City’s negligence.

¶6          Count II of the first amended complaint was against the City for negligence based on

        section 343 of the Restatement (Second) of Torts (Restatement (Second) of Torts § 343

        (1965)), which concerned the City’s duties to use due care as a possessor of land to its

        invitees. Count II alleges that because the City possessed the land where plaintiff was

        injured, it owed him a duty to keep the area free from dangerous conditions and alleges that

        the City knew of, or in the exercise of reasonable care should have discovered, the oil under

        the bridge, which posed an unreasonable risk of harm to plaintiff. Count II alleges that

        plaintiff’s fall and resulting injuries were the direct and proximate result of the City’s breach

        of its duty to use due care.

¶7          Count III of the first amended complaint was against Milhouse for negligence and alleges

        that Milhouse was the entity engaged in the inspection, management, control, operation,

        supervision, and coordination of the erection, renovation, repair, and construction of the

        project and that Milhouse had contracted with Era Valdivia and/or the City to perform

        various inspection and labor work associated with the project. Count III alleges the same

        theories of negligence against Milhouse as count I does against the City.

¶8          Finally, count IV of the first amended complaint was against ESI for negligence and

        alleges that ESI was the entity engaged in the inspection, management, control, operation,

        supervision, and coordination of the erection, renovation, repair, and construction of the

        project and that ESI had contracted with Era Valdivia and/or the City to perform various

        inspection and labor work associated with the project. Count IV alleges the same theories of

        negligence against ESI as count I does against the City.


                                                     3
       Nos. 1-14-0933, 1-14-2102 (cons.)


¶9            In its answer, the City denied that it was negligent and raised four affirmative defenses:

          for the first three defenses, the City alleges that it was immune pursuant to sections 3-102(a),

          2-201, and 3-108(a) of the Local Governmental and Governmental Employee Tort Immunity

          Act (Tort Immunity Act) (745 ILCS 10/2-201, 3-102(a), 3-108(a) (West 2010)), respectively,

          and for the fourth affirmative defense, the City alleges that plaintiff was guilty of

          contributory negligence.

¶ 10          In their answers, ESI and Milhouse also denied that they were negligent and raised

          affirmative defenses that Era Valdivia, plaintiff's employer, had a duty to properly train,

          supervise, and oversee plaintiff and was negligent; and that plaintiff was guilty of

          contributory negligence. ESI and Milhouse further allege that any damages sustained by

          plaintiff resulted, in whole or in part, from an intervening and/or superseding cause.

¶ 11          Milhouse brought a counterclaim for contribution against the City and ESI and brought a

          third-party complaint against Era Valdivia, plaintiff's employer. The City also brought a

          counterclaim for contribution against Milhouse and ESI and brought a third-party complaint

          against Era Valdivia. Finally, ESI brought a counterclaim for contribution against the City

          and Milhouse and brought a third-party complaint against Era Valdivia.

¶ 12                                           II. Discovery

¶ 13          The parties attached the following transcripts from discovery depositions to their motions

          for summary judgment and responses: (1) plaintiff; ESI employees (2) Kent Williams, (3)

          James Sullivan, and (4) Kevin Hayes; (5) City employee Chuck Shum; (6) Milhouse

          employee Damien McIntosh; and Era Valdivia employees (7) Gregory Bairaktaris, and (8)

          Alex Valdivia.




                                                       4
       Nos. 1-14-0933, 1-14-2102 (cons.)


¶ 14                                                    A. Plaintiff

¶ 15            In his discovery deposition, plaintiff testified that he began a three-year apprenticeship

           with Era Valdivia, a painting contractor, shortly after graduating high school. He had studied

           safety protocols and had taken the Occupational Safety and Health Administration’s (OSHA)

           10-hour safety course.

¶ 16            Plaintiff testified that Era Valdivia began working on the bridge project approximately

           three weeks before his September 2, 2010, accident. At that time, plaintiff and Jesus Valdez,

           another Era Valdivia employee, informed Victor Valdivia, their supervisor, that they needed

           a safety cable and net in order to safely work beneath the bridge. They showed Valdivia

           where they needed the cable, but he indicated that a cable was unnecessary. Plaintiff testified

           that an inspector 2 had also examined the area and believed that a cable was necessary, but

           Valdivia disagreed. Plaintiff explained that the purpose of a cable would have been to tie his

           lanyard 3 to it. When he worked above the bridge, the lanyard could be tied to the bridge’s

           rails, so a cable was unnecessary, but a cable was required for fall protection when working

           beneath the bridge.

¶ 17            Plaintiff testified that when he worked on the underside of the bridge, he entered through

           a bridge house door on the northeast side of the bridge. There were stairs leading down “two

           levels,” leading to a platform with a door approximately 10 feet away on the other side of the

           platform. Through the door were approximately four stairs leading up, followed by a 10-foot-

           long platform and four stairs leading down. The platform area contained “grease and rust”


                2
                  Plaintiff did not know the inspector's name or employer and could not describe the inspector's appearance.
       The inspector drove a white pickup truck.
                3
                  According to OSHA, a lanyard is “[a] flexible line of rope, wire rope, or strap which generally has a
       connector at each end for connecting the body belt or body harness to a deceleration device, lifeline, or anchorage.”
       Occupational Safety & Health Administration, https://www.osha.gov/SLTC/etools/construction/glossary html (last
       visited Aug. 7, 2015).

                                                                5
       Nos. 1-14-0933, 1-14-2102 (cons.)


           from the bridge works. After the four stairs leading down, there was a 2 by 10 wood plank,

           followed by a piece of metal approximately four inches wide and five feet long, which

           plaintiff referred to as a “catwalk.” After the catwalk were more stairs, leading to concrete.

¶ 18           On the night of his accident, plaintiff was working with Daniel, 4 another Era Valdivia

           employee, on top of the bridge, stretching a cable for tarps that they were installing to cover

           the bridge. Plaintiff testified that they worked from 5 p.m. to 5 a.m. due to restrictions on

           when the bridge could be closed. After completing their work, plaintiff and Daniel went

           underneath the bridge in search of Victor Valdivia. Plaintiff followed Daniel, and made it to

           the 2 by 10 plank of wood without incident. In order to step onto the catwalk, plaintiff

           needed to step over a three-foot high object. 5 When he attempted to do so, he slipped and he

           fell 25 to 30 feet to the pit 6 below.

¶ 19           Plaintiff testified that there was grease or oil in the area that caused him to fall, which

           came from the machinery that opened the bridge. Plaintiff had worked in that area before,

           walking that same path “a lot of times,” and had observed that it was oily and rusty. The oil

           collected in patches, but there was no way for plaintiff to avoid the patches. There was no

           railing in the area to hold, so plaintiff would hold onto the wall for balance. Plaintiff was not

           involved in cleaning up any of the oil, nor was anyone from Era Valdivia involved in

           cleaning up the oil. After plaintiff observed the oil underneath the bridge, he again raised the

           issue of safety cables with Victor Valdivia, who responded “ ‘Just be careful.’ ” At the time

           of his accident, plaintiff was wearing a harness, but was not connected to a cable.

               4
                   The record does not indicate Daniel's last name.
               5
                   Plaintiff did not know what the object was.
                 6
                   The Washington Street Bridge is known as a “bascule bridge,” which is a type of bridge that uses
       counterweights to assist in the vertical movement of the bridge leaf. Chicago Loop Bridges,
       http://chicagoloopbridges.com/Ctype.html (last visited Aug. 7, 2015). The counterweight and lifting machinery of
       the bridge is located in an area below the road surface at the river’s edge known as a “tail pit.” Chicago Loop
       Bridges, http://chicagoloopbridges.com/background12/definitions.html (last visited Aug. 7, 2015).

                                                               6
       Nos. 1-14-0933, 1-14-2102 (cons.)


¶ 20          As a result of the fall, plaintiff suffered a fractured wrist and elbow, a torn bicep, an

          infection in the wrist caused by the dirty water he fell into, and a slipped disc in his back. 7 He

          has been off of work since the accident.

¶ 21                                                  B. ESI Witnesses

¶ 22                                                  1. Kent Williams

¶ 23          In his discovery deposition, Kent Williams, an engineer technician from ESI, testified

          that ESI’s function on the project was “to be the City’s eyes and ears on a daily basis.”

          Williams’ duties included supervising and overseeing projects, ensuring that the contractors

          were performing their duties, and completing paperwork. He did not perform quality control,

          and he was not involved in the contracting process between ESI and its subcontractors or

          contractors. Williams testified that Milhouse was ESI’s subconsultant and would fill in as

          needed and perform the same tasks as he did.

¶ 24          Williams testified that the project began on September 1, 2010, and he was not involved

          in any preparation work prior to that date. He did not recall if he was involved in any presite

          inspection and did not recall a presite survey and review. He did not perform an inspection

          prior to the start of work to determine if there were any OSHA violations.

¶ 25          Williams would be present at the project site daily. He and Damien McIntosh, a Milhouse

          employee, would split time at the site and he would work the day shift, typically 10 to 12

          hours. When he arrived at the site he would usually talk with the foreman and sometimes

          meet with McIntosh. The majority of Williams’ day was spent observing Era Valdivia

          employees working, but that did not involve safety issues. He was not at the Washington




              7
                  Plaintiff testified that he suffered from an additional back injury but did not know what it was called.

                                                                  7
       Nos. 1-14-0933, 1-14-2102 (cons.)


          bridge project all day because he was involved in another project at the same time. He did not

          observe City employees at the site on a daily basis.

¶ 26          Williams testified that ESI did not have a role in jobsite safety of the contractors. If he

          observed someone doing something unsafe, he had no authority to call it to the attention of

          the worker or to stop the work; it was the contractor’s responsibility. He testified that ESI

          had no contractual obligation to provide safety warnings to a subcontractor or contractor. He

          did not have any safety discussions with any Era Valdivia contractor.

¶ 27          Williams was not present when the fall occurred. He believed someone, possibly City

          employee Chuck Shum, instructed him to obtain an accident report from Era Valdivia. He

          testified that he believed Shum also instructed him to take photographs of the area where the

          fall occurred.

¶ 28          Williams did not recall having any conversations with anyone with respect to safety,

          harnesses, or lanyards. He never stopped work on the project but believed Era Valdivia

          briefly stopped work after the fall. He did not recall Era Valdivia doing anything incorrectly

          while the work was in progress. Before the work was completed, he visited the worksite and

          did not recall observing any grease or trash in the areas where the contractors were working.

¶ 29          Williams testified that he did not recall anyone telling him specifically that part of his job

          was to perform general safety reviews of the site, unless it was possibly safety reviews for

          the public. He did not recall reading the “scope of work” document in ESI’s contract with the

          City, which stated that ESI should perform general safety reviews.

¶ 30                                         2. James Sullivan

¶ 31          At his discovery deposition, James Sullivan testified that he worked as a construction

          services manager at ESI from February 2009 until February 2011. He was the resident


                                                        8
       Nos. 1-14-0933, 1-14-2102 (cons.)


           engineer on the project; he did not do any field inspection but was involved with project

           management administration. Sullivan did not have any involvement in negotiating the

           contract between ESI and the City. He testified that ESI was the City's representative on the

           project. Sullivan testified that the subcontract between ESI and Milhouse designated how

           many hours Milhouse would work on the project and required that Milhouse would meet the

           same requirements the City had imposed on ESI, concerning performance of work,

           insurance, etc.

¶ 32           Sullivan attended a preconstruction meeting but did not recall if the attendees discussed a

           safety plan. Prior to work beginning on the project, he did not perform any type of

           preconstruction inspection and did not know if anyone did from ESI. Sullivan would visit the

           field office every two to three weeks and discuss job progress and budget with Williams. He

           also met with McIntosh a few times to discuss his duties on the project.

¶ 33           He testified that he would have informed Williams of his duties for the project, and

           Williams would have reviewed the contract between the City and Era Valdivia. Sullivan

           testified that Williams was not responsible for the safety of Era Valdivia’s workers.

¶ 34           Sullivan testified that ESI would review traffic control on projects, which relates to

           public safety. ESI did not have a site-specific safety plan for Era Valdivia. He testified that

           the standard specifications for road and bridge construction 8 were specific about the fact that

           consultants and the City are not responsible for the contractor’s enforcement of OSHA

           regulations or their safety plans.

¶ 35           Sullivan testified that he was informed about plaintiff’s fall the next morning. He did not

           go to the project site to investigate the fall and did not recall having any personal

               8
               The standard specifications for road and bridge construction are found in a publication by the Illinois
       Department of Transportation (IDOT).

                                                                9
       Nos. 1-14-0933, 1-14-2102 (cons.)


          conversations about the fall with any City employee. Sullivan testified that after an accident

          he would want to be notified as soon as possible to know if there was anything he needed to

          do to follow up, and in this particular situation he did not believe the City, ESI, or Milhouse

          was liable, so he would have just told them to document the fall. He would not have

          conducted an investigation.

¶ 36          Sullivan testified that after the fall, there was a mandatory conference call, which

          included a discussion on emergency contact procedures, but he did not recall any discussion

          about jobsite safety during that call. He was not aware of any changes made after the fall to

          prevent future accidents.

¶ 37                                          3. Keith Hayes

¶ 38          At his discovery deposition, Kevin Hayes testified that he is an architect and has a degree

          in architecture from University of Wisconsin-Milwaukee. He has taken various seminars

          through the Illinois Department of Transportation (IDOT) related to roadway engineering,

          but he has no formal OSHA training.

¶ 39          Hayes testified that ESI performs road and transportation engineering services, which

          includes planning, design, and construction services, and Hayes had been employed as a vice

          president with ESI since May 2009. He directly supervised six individuals, including Kent

          Williams, and his role at ESI included managing the Chicago office and managing the

          construction services work in the northern part of Illinois. His role also included business

          development, writing proposals, and conducting the general business of the firm.

¶ 40          Hayes testified that he went to the project a few times to talk with his staff. He did not

          have any involvement in negotiating the contract between ESI and the City, but did negotiate

          the cost for work orders between ESI and the City. He did not do any inspection of the site


                                                      10
       Nos. 1-14-0933, 1-14-2102 (cons.)


          prior to work beginning at the project. Hayes testified that he did not recall any meetings or

          discussions with Williams or McIntosh prior to the start of construction regarding workplace

          safety and never discussed safety with any representative of Era Valdivia.

¶ 41          Hayes learned of the fall from a telephone call from Christopher Kent from the City.

          After that conversation, he contacted Williams and McIntosh, and they briefed Hayes on the

          fall and forwarded documents. He did not visit the jobsite to investigate the fall. After the

          fall, he led a conference call to discuss job safety and emergency procedures, but did not

          recall the discussion.

¶ 42          Hayes testified that he was familiar with Era Valdivia’s contract with the City, and that

          the IDOT publication called “Standard Specifications for Road and Bridge Construction”

          was incorporated into that contract. It was his understanding that there is a standard

          specification that states that the City and the engineering consultant are not responsible for a

          painting contractor’s safety. Pursuant to ESI’s contract with the City, it was not ESI’s

          obligation to oversee Era Valdivia’s contractors in their safety practices and procedures; ESI

          would review Era Valdivia’s work, but would not tell Era Valdivia how to conduct the work.

          ESI did have some role with overseeing safety issues that could impact the general public,

          but it did not have anything specifically to do with safety relevant to the contractors and their

          employees. If an ESI employee noticed a contractor was engaging in blatantly obvious unsafe

          work, he or she would notify the contractor but would not necessarily notify the City unless

          the violation was serious.

¶ 43                                          C. Chuck Shum

¶ 44          At his discovery deposition, Chuck Shum testified that he is a civil engineer employed by

          the City for 26 years with a degree in industrial engineering from the University of Illinois at


                                                       11
       Nos. 1-14-0933, 1-14-2102 (cons.)


          Chicago. He also took a few courses in construction management at the Illinois Institute of

          Technology, but does not have OSHA training. His job duties include supervising the

          consultant working for the City doing the construction management, supervising the

          consultant and contractor but not any City employees directly. He confirms whether the

          contractor is doing work according to the contract and that the consultant supervises the

          work. He had contact with Williams from ESI, McIntosh from Milhouse, and Victor Valdivia

          and Gregory Bairaktaris from Era Valdivia. Shum testified that Milhouse and ESI’s

          responsibilities were to ensure that Era Valdivia was doing everything required under its

          contract with the City.

¶ 45          Shum testified that there was a preconstruction meeting with Williams, McIntosh,

          Valdivia, and Bairaktaris where they discussed how to protect the bridge machinery and

          electrical equipment and the construction schedule. He did not have any meetings with the

          consultants or contractors with respect to safety.

¶ 46          Shum testified that safety was not the City’s responsibility, and the City did not require a

          site-specific safety plan. Shum did not have any role on this project with respect to jobsite

          safety; safety was the contractor’s responsibility. The contractor was responsible for

          determining what the workers needed for safety. He testified that if he observed anything

          unsafe he would inform the foreman. He testified that if he observed grease and slippery

          surfaces at the preconstruction meeting, he would tell the contractor to clean it up because it

          was the contractor’s responsibility to keep the site clean. Shum testified that he never

          instructed the painters how to access various portions under the bridge and that was not

          something ESI told the painters.




                                                       12
       Nos. 1-14-0933, 1-14-2102 (cons.)


¶ 47          Shum testified that he had the authority to stop work if he observed something hazardous

          or dangerous at a jobsite. He had the ability to shut down the whole project. He could also

          direct the consultant to withhold pay if work had not been completed; however, he has never

          had an instance where he did not pay someone if there was a safety issue.

¶ 48          When the bridge was being renovated, he would drive by the site almost every day. He

          would sometimes stop and observe. He never observed any safety hazards or unsafe work

          practices.

¶ 49          Shum testified that he was informed about the fall around 6 a.m. from news on the

          Internet. Following the fall, he spoke with Williams, Kent, Bairaktaris, and McIntosh, and he

          asked Williams and Victor Valdivia for an accident report. Shum testified that he visited the

          jobsite at some point after the fall and went down under the deck of the bridge.

¶ 50          Shum testified that the bridge is the City’s property, and the City has the authority to

          decide how the work will be performed.

¶ 51                                       D. Damien McIntosh

¶ 52          At his discovery deposition, Damien McIntosh testified that he began working for

          Milhouse on March 15, 2007, as an engineer technician. His duties included inspecting

          construction work to determine if it was completed according to the plans and specifications.

          At the Washington Street Bridge project, he worked the night shift and his job was to inspect

          and ensure that the bridge was painted properly. His understanding was that Era Valdivia’s

          role was to remove the lead-based paint and repaint the bridge, and that ESI was its

          supervisor and also inspected the bridge.

¶ 53          McIntosh and Williams had performed an initial inspection of the bridge, including street

          level and underneath the bridge. The purpose of this walkthough was to observe the working


                                                      13
       Nos. 1-14-0933, 1-14-2102 (cons.)


          area. He did not recall observing a catwalk, but did recall that the surface on which he was

          walking was clear and obstruction free.

¶ 54          McIntosh testified that he would interact with Victor Valdivia at the jobsite and Victor

          would inform him of the number of people who were working on a given day and what they

          were working on. McIntosh also testified that Shum would come to the job site and he would

          engage in small talk; he did not discuss specifics of the project with Shum. He recalled

          occasionally accompanying Shum around the surface of the bridge, the bridge deck, and the

          electrical room. He did not recall accompanying Shum to the undercarriage of the bridge.

¶ 55          McIntosh did not recall observing any grease or oil on any platformed areas. McIntosh

          had not discussed any of Era Valdivia’s preparation work, such as setting up catwalks. When

          the preparation work was being done he was on the deck, making sure traffic was moving

          and making sure nothing was falling in the river. He had observed the painters wearing safety

          harnesses while walking on the bridge deck. He assumed the painters did not take the

          harnesses off when they went to the undercarriage, but he did not recall observing painters

          wearing harnesses while on the undercarriage. If he had observed any painters working on

          the undercarriage without wearing safety equipment, he would have told them they needed to

          “tie off.” He would have told Williams about the incident and would have noted it in his

          report. No workers ever told him they were not allowed to tie off.

¶ 56          McIntosh testified that he did not have the ability to stop the painters if he observed

          unsafe work practices; he could make a suggestion or speak to the foreman, and he would

          always document the situation. If the foreman did not stop the unsafe work, he testified that

          he could speak with Williams.




                                                     14
       Nos. 1-14-0933, 1-14-2102 (cons.)


¶ 57               On the date of the fall, September 2, 2010, he recalled leaving the bridge and proceeding

           to the field office and emailing his daily reports to Williams. After the fall, he called

           Williams and left a voicemail. Williams called back the next morning and asked McIntosh to

           prepare a report about what happened. He filled out an accident report, in which he stated

           that he was doing paperwork and went to the site when he observed flashing lights. Victor

           Valdivia had informed him that one of the laborers had fallen into the pit and was taken to

           the hospital. McIntosh testified that he spoke with the police and paramedics to obtain as

           much information as possible so he could answer any questions.

¶ 58               McIntosh testified that there had never been a meeting regarding plaintiff’s fall. He

           testified that no OSHA representative had spoken with him regarding the fall, that there had

           never been an investigation, and that he had never talked to anyone from the City about the

           fall. McIntosh testified that there were no regular safety meetings.

¶ 59                                                  E. Era Valdivia Witnesses

¶ 60                                                    1. Gregory Bairaktaris

¶ 61               At his discovery deposition, Gregory Bairaktaris testified that he has been a project

           manager at Era Valdivia for 12 years and his duties include providing job estimates. He has a

           degree in business and a coat 9 and inspection certification from the National Association of

           Core Engineers (NACE). To bid on a job, he first attends a general meeting held by the City.

           If he is interested he buys a three-set binder, which includes the contract, the provisions of

           the contract document, and the description of the work with a set of prints. After reviewing

           the documents and inspecting the exterior of the project site, he submits a bid. Bairaktaris



                   9
                       Coating is similar to painting, but as Bairaktaris said in his deposition, “[w]e are not painters, we are
       coaters.”

                                                                       15
       Nos. 1-14-0933, 1-14-2102 (cons.)


          testified that Jay Orlando was his contact for questions while reviewing the project

          information. He did not recall ever discussing safety with Orlando.

¶ 62          Bairaktaris testified that with regards to safety, all the workers were trained through the

          union and Era Valdivia provided the necessary safety equipment. He testified that Era

          Valdivia also reminded its workers about safety at weekly jobsite meetings. Shum did not

          direct Era Valdivia workers how to work safely or how to do their work.

¶ 63          He testified that the means and methods of how they did their work were entirely up to

          Era Valdivia, which included how they sandblasted and painted and how they set up safety

          cables, tied off, and accessed certain parts of the bridge. Era Valdivia did not rely on ESI or

          Williams to tell its workers how to access the bridge. Era Valdivia decided where to place the

          safety cables and installed them; ESI did not have anything to do with that decision. He

          testified that if there was grease at the worksite, he would not expect ESI to clean the grease.

¶ 64          Bairaktaris testified that he first learned about the fall a few days after it occurred. He

          spoke with Alex Valdivia and prepared an accident report based solely on that conversation.

          He had not reviewed any documents or had any other conversations prior to preparing the

          report. He wrote that a contributing factor was “[p]ossible grease/moisture spot on catwalk,”

          and the incident could be prevented in the future by “[m]ark[ing] authorized work areas and

          review with workers,” which suggested that plaintiff was possibly in an unauthorized area,

          but Bairaktaris did not know.

¶ 65          Bairaktaris testified that he visited the bridge a few days after the fall and went under the

          bridge with Alex Valdivia. They discussed working safely, tying off, reminding the workers

          of their safety training, and the job status. He also spoke with Williams after the fall about

          safety and testified that in his opinion, ESI’s role was “not just to quality control the site, it’s


                                                        16
       Nos. 1-14-0933, 1-14-2102 (cons.)


          also there to observe, control with respect to what is written in the contract. Part of the

          contract is safety.” He clarified that this meant the consultants needed to practice the same

          safety requirements as Era Valdivia and told Williams that if he observed something unsafe

          to bring it to Era Valdivia’s attention. He did not have a similar conversation with McIntosh

          or anyone from the City.

¶ 66                                           2. Alex Valdivia

¶ 67          At his discovery deposition, Alex Valdivia testified that he has worked for Era Valdivia

          for 12 years and is currently in quality control. His job entails the assurance and inspection of

          the work and documentation. Valdivia testified that prior to the fall, he had not had a safety

          plan review meeting with anyone from the City. Every day he held a toolbox safety

          discussion with the workers and discussed the work plans for the day and safety. No one

          from the City, ESI, or Milhouse attended those meetings.

¶ 68          He testified that Era Valdivia employees were instructed to climb over the box beam with

          a lanyard and harness. There were safety cables on the underside of the bridge and catwalk

          area. He had walked in the same area as the accident site and did not notice any grease or

          other residue buildup in the area.

¶ 69          The night of the accident, Valdivia was walking around the area at street level when he

          heard Daniel, one of Era Valdivia’s employees, shouting, so he went down where plaintiff

          and Daniel had been walking and learned that plaintiff had fallen. He spoke with Daniel;

          notified the foreman, Victor; called fire rescue; and notified Era Valdivia. Valdivia testified

          that plaintiff had a lanyard and harness, but he did not know if plaintiff had the harness

          attached. Valdivia testified that he reminds workers on a daily basis about safety on the




                                                       17
       Nos. 1-14-0933, 1-14-2102 (cons.)


          jobsite. That night, he had told the workers that they were required to tie off when they are in

          a dangerous area.

¶ 70          Valdivia testified that he performed a preliminary investigation, when he spoke with

          plaintiff while he was in the pit. Plaintiff told him that “[h]e was trying to get to an area and

          he was going underneath the beam, and he lost his footing and tried to hold on to something

          but couldn’t hold on and went down.” Plaintiff did not mention anything about grease or rust.

          Valdivia testified that he had instructed the workers to climb over the beam instead of going

          under the beam because by going over, there were structures to tie off to. He assumed

          plaintiff had not tied off but did not ask why he had not tied off. After the fall, he ordered that

          extra netting be placed as an extra precaution; the City did not instruct him to install extra

          netting.

¶ 71                                            III. Contracts

¶ 72          There were several contracts relevant to the issues in the instant case. The first contract

          was the City's July 27, 2007, contract with ESI. The relevant portion of the contract is the

          “Scope of Services” section, which states:

                     “A. Task Order Roadway Construction Engineering Services

                     The scope of work of the project is the rehabilitation and reconstruction of arterial

                 and/or residential streets in the City of Chicago. The scope of the construction

                 includes, but is not limited to, roadway rehabilitation and reconstruction, sidewalk

                 removal and replacement, installation of ornamental lighting, sewer lining and/or

                 replacement, installation of duct packages for various utilities, traffic signal

                 modernization and interconnects, streetscape elements and landscaping. The

                 construction engineer’s methodology and procedures to maintain project schedule


                                                        18
       Nos. 1-14-0933, 1-14-2102 (cons.)


                   must be completely addressed and explained in the proposal. Special emphasis must

                   be placed upon minimizing disruption to neighborhoods and businesses along the

                   project, and keeping construction sites as accessible and cleaned-up as possible.

                   Further, the time interval between sidewalk/ADA ramp removal and replacement

                   must be kept to an absolute minimum. CDOT seeks Phase III construction

                   engineering services for this work. The projects will be administered by the CDOT

                   Division of Engineering.”

          Phase III services included “Develop General Safety Review Plan” in the preconstruction

          phase and “Perform General Safety Reviews of Site.”

¶ 73          The City also contracted with Era Valdivia, and the relevant portions of that contract

          state:

                      “F. Precautions and Safety

                      1. You must take any precautions that may be necessary to render all portions of

                   the Work secure in every respect, to decrease the liability of accidents from any cause

                   and to avoid contingencies that are liable to delay the completion of the Work. You

                   must furnish and install, subject to the approval of the Commissioner, all necessary

                   facilities to provide safe means of access to all points where Work is being performed

                   and make all necessary provisions to insure the safety of workers and of engineers

                   and inspectors during the performance of the Work ***.

                      2. Although the Commissioner may observe the performance of the Work and

                   reserves the right to give opinions and suggestions about safety defects and

                   deficiencies, the City is not responsible for any unsafe working conditions. The

                   Commissioner’s suggestions on safety, or lack of it, will in no way relieve you of


                                                       19
Nos. 1-14-0933, 1-14-2102 (cons.)


          your responsibility for safety on the Work site. You have sole responsibility for safety

          and the obligation to immediately notify the Commissioner of all accidents.

              ***

              G. Health, Safety, and Sanitation

              1. Clean up *** You must clean off all cement streaks or drippings, paint smears

          or drippings, rust stains, oil, grease, dirt and any other foreign material deposited or

          accumulated on any portion of your Work, or existing facilities and structures, due to

          your performance of the Work.

              ***

              Submittals *** The Contractor shall not construe Engineer’s acceptance of the

          submittals to imply approval of any particular method or sequence conducting the

          work, or for addressing health and safety concerns. Acceptance of the programs does

          not relieve the Contractor from the responsibility to conduct the work according to

          the requirements of Federal, State, or Local regulations and this specification, or to

          adequately protect the health and safety of all workers involved in the project and any

          members of the public who may be affected by the project. The Contractor remains

          solely responsible for the adequacy and completeness of the programs and work

          practices, and adherence to them.

          ***

              Inspection Access and Lighting. The Contractor shall facilitate the Engineer’s

          observations as required, including allowing ample time to view the work. The

          Contractor shall furnish, erect and move scaffolding or other mechanical equipment

          to permit close observation of all surfaces to be cleaned and painted. *** When the

                                              20
       Nos. 1-14-0933, 1-14-2102 (cons.)


                 surface to be inspected is more than 6 ft. (1.8 m) above the ground or water surface,

                 and fall protection is not provided (e.g., guardrails are not provided), the Contractor

                 shall provide the Engineer with a safety harness and a lifeline according to OSHA

                 regulations.”

          The Illinois Department of Transportation’s publication titled “Standard Specifications for

          Road and Bridge Construction” was incorporated into the contract and states:

                     “107.28 Contractor Safety Responsibility. Nothing in this contract or the contracts

                 between the Department and any construction engineering consultant(s) is intended or

                 shall be construed, unless otherwise expressly stated, to reduce the responsibility of

                 the Contractor, a subcontractor, anyone directly or indirectly employed by them or

                 anyone for whose acts they may be liable, from full and complete supervision and

                 achievement of work place safety. Any inspection of the work conducted by the

                 Department, the construction engineering consultant(s), and the officers and

                 employees of any of them, whether notice of the results thereof is provided to anyone

                 or not provided to anyone, shall neither establish any duty on their parts nor create

                 any expectation of a duty to anyone, including but not limited to third parties,

                 regarding work place safety. *** Additionally, the Contractor guarantees to the

                 Department a safe work place shall be provided for all employees of the Contractor

                 and each of its subcontractors.”

¶ 74                              IV. Motions for Summary Judgment

¶ 75                                       A. ESI and Milhouse

¶ 76          ESI filed a motion for summary judgment on November 14, 2013; Milhouse joined in

          ESI’s motion on November 15, 2013. ESI argued that, while plaintiff’s complaint did not


                                                     21
       Nos. 1-14-0933, 1-14-2102 (cons.)


          specifically cite section 414 of the Restatement (Second) of Torts (Restatement (Second) of

          Torts § 414 (1965)), the complaint nevertheless invoked the section by alleging that ESI was

          responsible for the safety at the worksite and that it controlled the means and methods by

          which Era Valdivia performed its work. ESI argued that it could not be found liable for

          plaintiff’s injuries under section 414 because it did not entrust any work to Era Valdivia and

          because it did not retain control of any aspect of Era Valdivia’s work related to worker

          safety. Consequently, ESI argued that since it did not owe plaintiff a duty under section 414,

          summary judgment in its favor was appropriate.

¶ 77          On January 31, 2014, plaintiff filed a response to the motion for summary judgment,

          arguing that, as part of their contracts with the City and each other, ESI and Milhouse

          voluntarily undertook duties to keep the worksite clean, to perform regular safety inspections,

          and to review submittals for structures that would provide safe access to various parts of the

          worksite and further arguing that ESI and Milhouse breached those duties. Plaintiff also

          argued that ESI “incorrectly assert[ed]” that section 414 of the Restatement (Second) of Torts

          was applicable, arguing that neither section 414 nor the case cited by ESI “appl[ied] to

          liability for one’s own acts of omissions” (emphasis in original).

¶ 78          Plaintiff also attached the affidavit of Scott Leopold, a structural engineer and

          professional engineer, to his response. In the affidavit, Leopold stated that if called to testify

          at trial, he would testify to the following opinions, which were based on his review of

          incident reports, contract documents, and deposition transcripts, and which were offered “to a

          reasonable degree of engineering and construction safety certainty.” Leopold opined that,

          according to custom and practice, the City was a “controlling employer” on the bridge




                                                       22
       Nos. 1-14-0933, 1-14-2102 (cons.)


           project, as that term was defined by OSHA, 10 and had general supervisory authority over the

           jobsite and the power to require Era Valdivia to correct hazards. Leopold opined that the City

           failed to take reasonable precautions to ensure that employees were protected from fall

           hazards and failed to take reasonable precautions to remove grease from foreseeable working

           surfaces or to delegate cleaning to a contractor. Leopold opined that “[d]elegation of safety

           responsibilities to the Contractor did not relieve the City of its responsibilities for review and

           approval of methods and safety of access,” and further opined that the City knew or should

           have known that oversight of jobsite safety was required to ensure that Era Valdivia would

           provide employees with safe access to work areas. Leopold opined that the City’s “utter

           disregard for submittal review and safety inspections relative to access violated the standard

           of reasonable care for a controlling employer” and that the City “ignored its responsibility to

           make sure that safety inspections by the CITY and its construction manager were frequent

           near the beginning of the project, in light of the fall hazards associated with access to the

           trusses from the gear room.” Leopold opined that the City’s failure to properly review Era

           Valdivia’s proposed method of access to the work area was “a root procedural cause of the

           occurrence” and that the City’s failure to ensure that grease was removed from foreseeable

           walking and working surfaces was “causal to the occurrence.”

¶ 79            With respect to ESI, Leopold opined that as construction manager on the project, ESI was

           responsible for oversight of the construction work and that “ESI’s responsibility for review

           of submittals included review of the Contractor’s proposed means and methods of providing

           Contractor employees with safe access to work areas.” Leopold opined that “ESI did not

           adequately fulfill its duties for construction management and construction engineering

                10
                    The definition provided in Leopold’s affidavit indicated that a controlling employer was “[a]n employer
       who has general supervisory authority over the worksite, including the power to correct safety and health violations
       itself or require others to correct them” (emphasis omitted).

                                                                23
       Nos. 1-14-0933, 1-14-2102 (cons.)


          services relative to jobsite safety,” opining that ESI failed to adequately perform a general

          safety review of the jobsite while a temporary platform was being erected and that ESI failed

          to adequately review the submittal for the temporary platform for safe access. Leopold

          opined that ESI’s failure to review and approve a safe means of access to the work area was

          “a root procedural cause of the occurrence.” Leopold expressed similar opinions concerning

          Milhouse.

¶ 80          On February 13, 2014, ESI filed its reply, arguing that “[p]laintiff has fundamentally

          misconstrued the meaning of section 414 of the Restatement (Second) of Torts and its

          applicability to this case.” ESI argued that section 414 was applicable where a defendant

          entrusted work to another but retained control over some aspect of the work. However, ESI

          argued that the facts demonstrated that ESI did not entrust any work to Era Valdivia and did

          not exercise control over Era Valdivia, meaning that it owed no duty to plaintiff under

          section 414. ESI also argued that it did not owe a duty to plaintiff through a voluntary

          undertaking. Finally, ESI argued that Scott Leopold’s affidavit should be stricken because it

          contained improper conclusions of law and interpretations of contract language.

¶ 81          On March 7, 2014, the trial court granted ESI and Milhouse’s motion for summary

          judgment. The court found that ESI and Milhouse did not owe plaintiff a duty under section

          414 and also found that ESI and Milhouse had no contractual relationship with Era Valdivia.

          The trial court also found that nothing in ESI’s contract placed a duty on it to clean oil and

          rust or any duty of general work site safety, and the contractual provisions cited by plaintiff

          did not impose a duty on worker and work site safety, but had to do with “cleanliness and

          accessibility of neighborhoods, businesses, and public locations.” It also found that there was

          no evidence ESI or Milhouse retained control over plaintiff’s work or worksite safety and


                                                      24
       Nos. 1-14-0933, 1-14-2102 (cons.)


          there was no evidence that ESI or Milhouse had a duty to inspect for OSHA compliance.

          Finally, the trial court found that Era Valdivia’s contract with the City placed the

          responsibility for safety and cleanup on Era Valdivia. Additionally, the trial court found that

          because there was no evidence ESI or Milhouse caused the oil and rust on the bridge, no duty

          arose. Finally, the trial court struck the affidavit of Scott Leopold because his “opinions

          therein [were] merely his interpretations of the contract language and conclusions of law.”

¶ 82          On April 3, 2014, plaintiff filed a notice of appeal, which was assigned case number 1-

          14-0933.

¶ 83                                            B. The City

¶ 84          The City filed a motion for summary judgment on December 12, 2013, raising three

          alternative bases for summary judgment. First, the City argued that it was absolutely immune

          from liability under section 2-201 of the Tort Immunity Act (745 ILCS 10/2-201 (West

          2012)). In the alternative, the City argued that it was immune from liability for plaintiff’s

          negligence claim under section 3-108(a) of the Tort Immunity Act (745 ILCS 10/3-108(a)

          (West 2012)). Finally, in the alternative, the City argued that the City did not owe plaintiff a

          duty because the City did not control Era Valdivia employees with respect to safety.

¶ 85          Plaintiff filed a response on January 31, 2014, arguing that the City had retained control

          of the worksite and had a duty to supervise the site with care, which it did not do. Plaintiff

          also argued that section 2-201 was inapplicable because plaintiff’s claims were not related to

          the City’s discretionary or policy-making decisions. Finally, plaintiff argued that under

          section 3-108(a), willful and wanton conduct was a question of fact for the jury. Plaintiff also

          attached Leopold’s affidavit, described above, to its response.




                                                      25
       Nos. 1-14-0933, 1-14-2102 (cons.)


¶ 86          On June 8, 2014, the trial court granted summary judgment in the City’s favor and on

          June 19, 2014, plaintiff filed a notice of appeal, which was assigned case number 1-14-2102.

¶ 87          The two appeals were consolidated on September 4, 2014.

¶ 88                                             ANALYSIS

¶ 89          On appeal, plaintiff argues that the trial court erred in granting summary judgment in

          defendants’ favor on a number of bases. Plaintiff argues that the trial court erred in granting

          summary judgment in favor of ESI and Milhouse (1) because it applied section 414 vicarious

          liability principles in analyzing their contractual duties, (2) because it found ESI and

          Milhouse had no contractual duties to keep the work site clean and perform safety reviews,

          and (3) because ESI and Milhouse had voluntarily assumed a duty to ensure Era Valdivia

          workers’ safety. Additionally, plaintiff argues that the trial court erred in granting summary

          judgment in favor of the City (1) because it determined there was no gross or wanton

          negligence and (2) because it determined the City had no duty to supervise the contractors.

          Finally, plaintiff argues that the trial court erred in striking the affidavit of Scott Leopold. We

          consider each argument in turn.

¶ 90          A trial court is permitted to grant summary judgment only “if the pleadings, depositions,

          and admissions on file, together with the affidavits, if any, show that there is no genuine

          issue as to any material fact and that the moving party is entitled to a judgment as a matter of

          law.” 735 ILCS 5/2-1005(c) (West 2012). The trial court must view these documents and

          exhibits in the light most favorable to the nonmoving party. Home Insurance Co. v.

          Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004). We review a trial court’s decision to

          grant a motion for summary judgment de novo. Outboard Marine Corp. v. Liberty Mutual

          Insurance Co., 154 Ill. 2d 90, 102 (1992). De novo consideration means we perform the same


                                                        26
       Nos. 1-14-0933, 1-14-2102 (cons.)


           analysis that a trial judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564,

           578 (2011).

¶ 91           “Summary judgment is a drastic measure and should only be granted if the movant’s right

           to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102.

           However, “[m]ere speculation, conjecture, or guess is insufficient to withstand summary

           judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). A

           defendant moving for summary judgment bears the initial burden of proof. Nedzvekas v.

           Fung, 374 Ill. App. 3d 618, 624 (2007). The defendant may meet his burden of proof either

           by affirmatively showing that some element of the case must be resolved in his favor or by

           establishing “ ‘that there is an absence of evidence to support the nonmoving party’s case.’ ”

           Nedzvekas, 374 Ill. App. 3d at 624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325

           (1986)). In other words, there is no evidence to support the plaintiff’s complaint.

¶ 92           “ ‘The purpose of summary judgment is not to try an issue of fact but *** to determine

           whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d
696, 708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). We may affirm on

           any basis appearing in the record, whether or not the trial court relied on that basis or its

           reasoning was correct. Ray Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).

¶ 93                                                I. ESI/Milhouse

¶ 94           With respect to ESI and Milhouse, 11 plaintiff argues that the trial court erred in applying

           section 414 vicarious liability principles when it should have analyzed the agreements using

           contractual interpretation and further argues that the trial court erred in interpreting ESI’s and

           Milhouse’s contracts. Plaintiff also argues that summary judgment in favor of ESI and

               11
                 As it did before the court below, Milhouse has adopted ESI’s brief on appeal. Accordingly, any
       arguments made by ESI on appeal apply equally to Milhouse.

                                                              27
       Nos. 1-14-0933, 1-14-2102 (cons.)


          Milhouse was inappropriate because there was a question of fact regarding whether they

          voluntarily assumed a duty to plaintiff.

¶ 95                       A. Section 414 of the Restatement (Second) of Torts

¶ 96          Plaintiff first argues that the trial court erred in applying section 414 because he had

          alleged that ESI and Milhouse were directly liable for breaching contractual duties and had

          not alleged a claim of vicarious liability. In order to properly understand plaintiff’s argument

          and ESI’s response to it, it is necessary to briefly discuss the scope of section 414.

¶ 97          “The essential elements of a cause of action based on common-law negligence are the

          existence of a duty owed by the defendant to the plaintiff, the breach of that duty, and the

          injury proximately caused by that breach.” Cochran v. George Sollitt Construction Co., 358
Ill. App. 3d 865, 873 (2005) (citing Ward v. K mart Corp., 136 Ill. 2d 132, 140 (1990)).

          “Section 414, which has long been recognized as an expression of law in Illinois [citation],

          articulates the duty of those who employ independent contractors.” Cochran, 358 Ill. App. 3d

          at 873 (citing Larson v. Commonwealth Edison Co., 33 Ill. 2d 316, 325 (1965)).

¶ 98          “Generally, one who employs an independent contractor is not liable for the latter’s acts

          or omissions.” Joyce v. Mastri, 371 Ill. App. 3d 64, 73 (2007) (citing Downs v. Steel & Craft

          Builders, Inc., 358 Ill. App. 3d 201, 204-05 (2005)). However, section 414 of the

          Restatement (Second) of Torts provides an exception to the general rule, referred to as the

          “retained control” exception. Cochran, 358 Ill. App. 3d at 873-74; Calloway v. Bovis Lend

          Lease, Inc., 2013 IL App (1st) 112746, ¶ 47.

¶ 99          Section 414 provides:

                     “One who entrusts work to an independent contractor, but who retains the control

                 of any part of the work, is subject to liability for physical harm to others for whose


                                                       28
        Nos. 1-14-0933, 1-14-2102 (cons.)


                  safety the employer owes a duty to exercise reasonable care, which is caused by his

                  failure to exercise his control with reasonable care.” Restatement (Second) of Torts

                  § 414 (1965).

¶ 100          “The Restatement describes a continuum of control, explaining [that] the employer is

           subject to liability as master under the principles of agency where the employer retains

           control over the operative detail of any part of the contractor’s work. [Citation.] If the

           employer retains only supervisory control, i.e., power to direct the order in which work is

           done, or to forbid its being done in a dangerous manner, then the employer is subject to

           liability under section 414 unless he exercised supervisory control with reasonable care.”

           Martens v. MCL Construction Corp., 347 Ill. App. 3d 303, 314 (2004) (citing Restatement

           (Second) of Torts § 414, cmt. a (1965)). Thus, “[a]s comment a to section 414 clarifies, the

           general contractor, by retaining control over the operative details of its subcontractor’s work,

           may become vicariously liable for the subcontractor's negligence; alternatively, even in the

           absence of such control, the general contractor may be directly liable for not exercising his

           supervisory control with reasonable care.” Cochran, 358 Ill. App. 3d at 874.

¶ 101          In the case at bar, plaintiff is concerned only with ESI’s and Milhouse’s direct conduct

           and does not make any claims regarding vicarious liability. Indeed, plaintiff states several

           times in his brief on appeal that “vicarious liability is not at issue.” Accordingly, we have no

           need to consider whether vicarious liability and its retained control exception would apply in

           the instant case. See O’Gorman v. F.H. Paschen, S.N. Nielsen, Inc., 2015 IL App (1st)
133472, ¶ 90 (where the plaintiffs made no arguments concerning vicarious liability in their

           brief, “we do not consider it in our analysis”).




                                                        29
        Nos. 1-14-0933, 1-14-2102 (cons.)


¶ 102          However, as he did below, plaintiff also argues that “[b]ecause vicarious liability is not at

           issue in these allegations, neither is Section 414.” Despite plaintiff’s contention to the

           contrary, however, we have applied section 414 in considering direct liability as well as

           vicarious liability. As noted, “the general contractor may be directly liable for not exercising

           his supervisory control with reasonable care,” even in the absence of control sufficient to

           subject the general contractor to vicarious liability. Cochran, 358 Ill. App. 3d at 874. See also

           O’Gorman, 2015 IL App (1st) 133472, ¶¶ 91-101 (analyzing whether there was direct

           liability under section 414 in case where vicarious liability was not argued).

¶ 103          Nevertheless, plaintiff is correct that the instant case is not one in which section 414

           liability is implicated. “Whether a duty exists under section 414 turns on whether the

           defendant entrusted work to an independent contractor and yet retained control of any part of

           the independent contractor’s work.” Calloway v. Bovis Lend Lease, Inc., 2013 IL App (1st)
112746, ¶ 50. “Thus, the prerequisite for applying [section 414] is entrustment of work to an

           independent contractor by the defendant, absent which section 414 is inapplicable and the

           issue of control *** is never reached.” O’Connell v. Turner Construction Co., 409 Ill. App.
3d 819, 822 (2011). In the case at bar, the parties agree that neither ESI nor Milhouse

           entrusted any work to Era Valdivia. Thus, we cannot find that ESI or Milhouse entrusted

           work to Era Valdivia and yet “retained control” over Era Valdivia’s work such that they

           would owe a duty to plaintiff under section 414. O’Connell, 409 Ill. App. 3d at 823.

¶ 104                                  B. Tort Duty Based in Contract

¶ 105          Plaintiff next argues that he had alleged a theory of direct liability based on the language

           of ESI's and Milhouse's contracts and the trial court erred in interpreting those contracts. In




                                                        30
        Nos. 1-14-0933, 1-14-2102 (cons.)


           response, ESI argues that plaintiff forfeited this argument because he never raised it in the

           trial court.

¶ 106          An argument that has not been raised in the trial court cannot be raised for the first time

           on appeal, even in the case of summary judgment. Benson v. Stafford, 407 Ill. App. 3d 902,

           919 (2010) (citing Lajato v. AT&T, Inc., 283 Ill. App. 3d 126, 136 (1996)). However, we do

           not find persuasive ESI’s argument that plaintiff forfeited this argument. Plaintiff raised the

           issue of a contractual duty in his response to ESI’s motion for summary judgment and the

           trial court ruled on the issue. Plaintiff did not raise a new issue on appeal, as ESI contends,

           but only argued the trial court erred in its method of contractual interpretation.

¶ 107          Nevertheless, we cannot agree with plaintiff’s argument that ESI’s and Milhouse’s

           contracts established a duty to maintain worksite cleanliness and perform safety reviews and

           that their breach proximately caused plaintiff's injuries. As noted, in the case at bar,

           Milhouse, as ESI’s subcontractor, agreed to be bound by the same duties as ESI.

           Accordingly, we consider whether ESI owed a duty with regard to worksite cleanliness and

           safety.

¶ 108          Plaintiff cites two provisions of ESI’s contract that purportedly establish ESI’s and

           Milhouse’s duties regarding work site cleanliness and safety. The first provision reads:

                          “The scope of work of the project is the rehabilitation and reconstruction of

                     arterial and/or residential streets in the City of Chicago. The scope of the construction

                     includes, but is not limited to, roadway rehabilitation and reconstruction, sidewalk

                     removal and replacement, installation of ornamental lighting, sewer lining and/or

                     replacement, installation of duct packages for various utilities, traffic signal

                     modernization and interconnects, streetscape elements and landscaping. The


                                                          31
        Nos. 1-14-0933, 1-14-2102 (cons.)


                  construction engineer’s methodology and procedures to maintain project schedule

                  must be completely addressed and explained in the proposal. Special emphasis must

                  be placed upon minimizing disruption to neighborhoods and businesses along the

                  project, and keeping construction sites as accessible and cleaned-up as possible.

                  Further, the time interval between sidewalk/ADA ramp removal and replacement

                  must be kept to an absolute minimum. CDOT seeks Phase III construction

                  engineering services for this work. The projects will be administered by the CDOT

                  Division of Engineering.” (Emphasis added.)

¶ 109          The trial court interpreted this provision to mean that ESI and Milhouse did not have a

           duty with respect to worker or worksite safety, but did have a duty with regard to cleanliness

           and accessibility of neighborhoods, businesses, and public locations. Although plaintiff

           claims it would be an absurd result to interpret “construction sites” to mean “neighborhoods,

           businesses, and public locations,” and not include the area where construction was occurring,

           plaintiff has ignored the context surrounding the phrase “construction sites.”

¶ 110          The section of the contract cited by plaintiff is unambiguous. It does not impose a duty on

           ESI to keep the undercarriage of the bridge clean and accessible. Rather, the section

           discusses the effect of the construction on the public and instructs ESI to ensure the

           construction disrupts the neighborhoods and businesses as little as possible. This section is

           concerned about keeping the area clean and accessible to the public, which is further

           evidenced by the next sentence that discusses accessibility under the Americans with

           Disabilities Act. The undercarriage of the bridge is not accessible to the public and therefore,

           this section is not applicable to maintaining the cleanliness and accessibility of the




                                                       32
        Nos. 1-14-0933, 1-14-2102 (cons.)


           undercarriage. Furthermore, plaintiff does not explain how this section imposes a duty on

           ESI and Milhouse to ensure Era Valdivia workers’ safety.

¶ 111          The second provision plaintiff cites that purportedly establishes a duty reads, “Perform

           General Safety Reviews of Site.” However, performing “general safety reviews” does not

           rise to the level of imposing a duty on ESI and Milhouse to ensure Era Valdivia workers’

           safety. In fact, Williams and McIntosh both testified that if they observed an unsafe work

           practice, they did not have the authority to tell the worker to stop because it was Era

           Valdivia’s responsibility.

¶ 112          We note that plaintiff cites to Ivanov v. Process Design Associates, 267 Ill. App. 3d 440

           (1993), to support his argument that the contract imposes a duty on ESI and Milhouse.

           However, we find the facts of Ivanov distinguishable. In that case, the engineering firm,

           which also served as the construction manager, contracted with the owner of a building and

           the contract stated that the construction manager would “[a]ct as [the owner’s] representative

           in the administration of construction contracts” and “[s]upervise and co-ordinate Contractors

           in the execution of their work.” (Internal quotation marks omitted.) Ivanov, 267 Ill. App. 3d

           at 444. The court held that because the engineering firm “agreed to act as [the owner’s] agent

           to oversee and direct the contractors in the execution of their work,” a trial court “could

           properly determine [the engineering firm’s] authority coexisted with [the owner’s], which

           clearly includes the right to require that the contractors comply with safety requirements.”

           Ivanov, 267 Ill. App. 3d at 444. In the case at bar, neither ESI nor Milhouse agreed to

           supervise Era Valdivia in the manner in which its workers accomplished their work; both

           Williams and McIntosh testified that their supervisory duties included inspecting the

           completion of work at various segments.


                                                      33
        Nos. 1-14-0933, 1-14-2102 (cons.)


¶ 113                                     C. Voluntary Undertaking

¶ 114          Finally, plaintiff argues that the trial court erred in granting summary judgment in favor

           of ESI and Milhouse because there was a question of fact as to whether they had voluntarily

           assumed duties to keep the worksite clean, review submittals, and perform safety reviews.

           We cannot find that ESI or Milhouse voluntarily assumed such a duty.

¶ 115          “[W]hether a defendant has voluntarily undertaken a duty to plaintiff is a question of law

           that is properly addressed in a motion for summary judgment.” Lange v. Fisher Real Estate

           Development Corp., 358 Ill. App. 3d 962, 973 (2005) (citing Jakubowski v. Alden-Bennett

           Construction Co., 327 Ill. App. 3d 627, 639 (2002)). The voluntary undertaking theory of

           liability is found in section 324A of the Restatement (Second) of Torts, which states:

                  “Liability to Third Person for Negligent Performance of Undertaking

                  One who undertakes, gratuitously or for consideration, to render services to another

                  which he should recognize as necessary for the protection of a third person or his

                  things, is subject to liability to the third person for physical harm resulting from his

                  failure to exercise reasonable care to protect his undertaking, if

                      (a) his failure to exercise reasonable care increases the risk of such harm, or

                      (b) he has undertaken to perform a duty owed by the other to the third person, or

                      (c) the harm is suffered because of reliance of the other or the third person upon

                  the undertaking.” Restatement (Second) of Torts § 324A (1995).

¶ 116          We first note that in his brief, plaintiff does not cite section 324A, but again relies on

           Ivanov. We also note that plaintiff alleges ESI and Milhouse voluntarily undertook a duty to

           plaintiff based solely on their contracts. In his discussion of Ivanov, plaintiff states that the

           appellate court reversed the trial court’s grant of summary judgment because the contract

                                                        34
        Nos. 1-14-0933, 1-14-2102 (cons.)


           “provisions created a question of fact as to whether the defendant contractor had voluntarily

           assumed those duties.” However, this misinterprets the appellate court’s decision; the

           appellate court did not reverse based on the contract, but rather found “that based upon [the

           defendant’s employee’s] testimony alone, a trial court could properly determine that a

           genuine issue of material fact exists as to whether [the defendant] and/or [the defendant’s

           employee] voluntarily assumed the duty to ensure safety.” Ivanov, 267 Ill. App. 3d at 446.

¶ 117          Furthermore, we find that the trial court was correct to grant summary judgment in favor

           of ESI and Milhouse because there was no genuine issue of material facts regarding ESI and

           Milhouse voluntarily undertaking a duty to plaintiff. Our supreme court “has indicated that a

           ‘narrow construction’ of voluntary undertakings is ‘supported by public policy.’ ”

           Jakubowski v. Alden-Bennett Construction Co., 327 Ill. App. 3d 627, 641 (2002) (quoting

           Frye v. Medicare-Glaser Corp., 153 Ill. 2d 26, 33-35 (1992)). In the case at bar, there is no

           evidence that ESI or Milhouse undertook any duty to ensure the safety of Era Valdivia

           workers. Unlike defendant’s employee in Ivanov, no ESI or Milhouse employees testified

           that their duties involved inspecting the site for safety. Williams testified that if he observed

           an unsafe work practice, he could not tell the worker to stop because it was the contractor’s

           responsibility. Likewise, McIntosh testified that if he observed an unsafe work practice, he

           would only make a suggestion to the worker. Accordingly, the trial court properly granted

           summary judgment in favor of ESI and Milhouse.

¶ 118                                            II. The City

¶ 119          Plaintiff next argues that the trial court erred in granting summary judgment for the City

           because it determined the City was not willfully or wantonly negligent, which was a factual




                                                        35
        Nos. 1-14-0933, 1-14-2102 (cons.)


           question that should have been resolved by the jury. Plaintiff also argues that the trial court

           erred in determining the City had no duty to supervise Era Valdivia.

¶ 120          The City contends that it is immune from liability for its discretionary decisions pursuant

           to section 2-201 of the Tort Immunity Act (745 ILCS 10/2-201 (West 2012)). Since this issue

           is dispositive, we address it first.

¶ 121          The Tort Immunity Act grants immunity to municipal defendants engaged in certain

           discretionary acts. 745 ILCS 10/2-201 (West 2012). Section 2-201 provides as follows:

                   “Except as otherwise provided by Statute, a public employee serving in a position

                   involving the determination of policy or the exercise of discretion is not liable for an

                   injury resulting from his act or omission in determining policy when acting in the

                   exercise of such discretion even though abused.” 745 ILCS 10/2-201 (West 2012).

           Section 2-109 allows municipalities to shelter under the immunity granted to public

           employees covered by section 2-201. 745 ILCS 10/2-109 (West 2012) (“A local public entity

           is not liable for an injury resulting from an act or omission of its employee where the

           employee is not liable.”).

¶ 122          Our supreme court has held that the Tort Immunity Act sets up, in essence, a two-part test

           to determine which employees may be granted discretionary immunity under section 2-201.

           An employee may qualify for discretionary immunity “if he holds either a position involving

           the determination of policy or a position involving the exercise of discretion.” (Emphases in

           original.) Harinek v. 161 North Clark Street Ltd. Partnership, 181 Ill. 2d 335, 341 (1998).

           However, an employee who satisfies the first prong of the test must also have engaged in

           both the determination of policy and the exercise of discretion when performing the act or

           omission from which the plaintiff’s injury resulted. Harinek, 181 Ill. 2d at 341. Whether the


                                                       36
        Nos. 1-14-0933, 1-14-2102 (cons.)


           act or omission in question is discretionary or ministerial must be determined on a case-by-

           case basis. Snyder v. Curran Township, 167 Ill. 2d 466, 474 (1995); Anderson v. Alberto-

           Culver USA, Inc., 317 Ill. App. 3d 1104, 1113 (2000). Governmental entities bear the burden

           of properly raising and proving that they are immune under the Tort Immunity Act in order to

           bar plaintiffs’ recovery. Van Meter v. Darien Park District, 207 Ill. 2d 359, 370 (2003).

¶ 123          Policy determinations, as used in section 2-201, involve “ ‘those decisions which require

           the municipality to balance competing interests and to make a judgment call as to what

           solution will best serve each of those interests.’ ” Harinek, 181 Ill. 2d at 342 (quoting West v.

           Kirkham, 147 Ill. 2d 1, 11 (1992)). “[D]iscretionary acts are those which are unique to a

           particular public office, while ministerial acts are those which a person performs on a given

           state of facts in a prescribed manner, in obedience to the mandate of legal authority, and

           without reference to the official’s discretion as to the propriety of the act.” Snyder, 167 Ill. 2d

           at 474. Our supreme court further explored the contours of discretionary versus ministerial

           acts in In re Chicago Flood Litigation, 176 Ill. 2d 179 (1997):

                  “ ‘Official action is judicial where it is the result of judgment or discretion. Official

                  duty is ministerial when it is absolute, certain and imperative, involving merely the

                  execution of a set task, and when the law which imposes it, prescribes and defines the

                  time, mode and occasion of its performance with such certainty, that nothing remains

                  for judgment or discretion. [Citation.] A [municipal] corporation acts judicially, or

                  exercises discretion, when it selects and adopts a plan in the making of public

                  improvements, such as constructing sewers or drains; but as soon as it begins to carry

                  out that plan, it acts ministerially, and is bound to see that the work is done in a




                                                         37
        Nos. 1-14-0933, 1-14-2102 (cons.)


                     reasonably safe and skillful manner.’ ” In re Chicago Flood, 176 Ill. 2d at 194

                     (quoting City of Chicago v. Seben, 165 Ill. 371, 377-78 (1897)).

¶ 124           In In re Chicago Flood, the City of Chicago contracted with a dredging company to

            “remove and replace wood piling clusters at five Chicago River bridges” and specified in the

            contract the exact locations to install pilings. In re Chicago Flood, 176 Ill. 2d at 184. The

            dredging company deviated from those locations and caused a breach in an underground

            freight tunnel, which was discovered in January 1992. In re Chicago Flood, 176 Ill. 2d at

            185. The City had been notified by February 1992 and had inspected the tunnel and

            recommended repairs, but in April 1992, the tunnel breach opened, flooding the tunnel and

            buildings connected to the tunnel. In re Chicago Flood, 176 Ill. 2d at 185. Class plaintiffs

            brought a lawsuit against the City and the dredging company, but our supreme court held that

            the City was immune pursuant to section 2-201. The court held that the “City’s supervision

            of [the dredging company’s] pile driving was discretionary rather than ministerial” because

            the contract authorized the City to change its specifications; “[t]hus the City retained the

            discretion to locate the pilings in any location it thought best.” In re Chicago Flood, 176 Ill.
2d at 195.

¶ 125           Similarly, in the case at bar, the contract authorized the Commissioner 12 to “reject or

            require modification of any proposed or previously approved order of procedure, method,

            structure or equipment.” Because of this contractual provision, the City’s supervision of Era

            Valdivia was discretionary, meaning the City is immune pursuant to section 2-201.

            Accordingly, the trial court did not err in granting summary judgment in the City’s favor.




                12
                   Commissioner is defined by the contract as “the head of the Department [of Transportation] and any
        representative duly authorized in writing to act on his behalf.”

                                                               38
        Nos. 1-14-0933, 1-14-2102 (cons.)


¶ 126                                             III. Affidavit

¶ 127          Finally, plaintiff argues that the trial court erred in striking the affidavit of Scott Leopold,

           which was attached to both of plaintiff’s responses to the motions for summary judgment,

           based on its conclusion that Leopold’s opinions were “merely his interpretation of the

           contract language and conclusions of law.” We note that since summary judgment in the

           City’s favor was based on statutory immunity, the admission or exclusion of the affidavit is

           irrelevant with respect to the City. Accordingly, we consider only whether the trial court

           erred in striking Leopold’s affidavit with respect to plaintiff’s claims against ESI and

           Milhouse.

¶ 128          Affidavits filed in connection with a motion for summary judgment are governed by

           Illinois Supreme Court Rule 191(a) (eff. Jan. 4, 2013), which provides:

                   “Affidavits in support of and in opposition to a motion for summary judgment under

                   section 2-1005 of the Code of Civil Procedure *** shall be made on the personal

                   knowledge of the affiants; shall set forth with particularity the facts upon which the

                   claim, counterclaim, or defense is based; shall have attached thereto sworn or

                   certified copies of all documents upon which the affiant relies; shall not consist of

                   conclusions but of facts admissible in evidence; and shall affirmatively show that the

                   affiant, if sworn as a witness, can testify competently thereto.”

¶ 129          “Courts of review in this state have assessed a decision whether to strike a Rule 191

           affidavit under both an abuse of discretion standard and a de novo standard.” D’Attomo v.

           Baumbeck, 2015 IL App (2d) 140865, ¶ 71; JPMorgan Chase Bank, N.A. v. East-West

           Logistics, L.L.C., 2014 IL App (1st) 121111, ¶ 81. See, e.g., Farmers Automobile Insurance

           Ass’n v. Neumann, 2015 IL App (3d) 140026, ¶ 14 (applying abuse of discretion standard);


                                                         39
        Nos. 1-14-0933, 1-14-2102 (cons.)


           American Service Insurance Co. v. China Ocean Shipping Co. (Americas), Inc., 402 Ill. App.
3d 513, 524 (2010) (applying abuse of discretion standard); Madden v. Paschen, 395 Ill.

           App. 3d 362, 386 (2009) (applying de novo standard). However, like the D’Attomo court,

           “[w]e need not resolve the dispute regarding the appropriate standard of review, as our result

           would be the same under either standard.” D’Attomo, 2015 IL App (2d) 140865, ¶ 71.

¶ 130          In the case at bar, with respect to ESI, Leopold opined that as construction manager on

           the project, ESI was responsible for oversight of the construction work and that “ESI’s

           responsibility for review of submittals included review of the Contractor’s proposed means

           and methods of providing Contractor employees with safe access to work areas.” Leopold

           opined that “ESI did not adequately fulfill its duties for construction management and

           construction engineering services relative to jobsite safety,” opining that ESI failed to

           adequately perform a general safety review of the jobsite while a temporary platform was

           being erected and that ESI failed to adequately review the submittal for the temporary

           platform for safe access. Leopold opined that ESI’s failure to review and approve a safe

           means of access to the work area was “a root procedural cause of the occurrence.” Leopold

           expressed similar opinions concerning Milhouse.

¶ 131          According to his affidavit, Leopold relied on the contract documents, as well as

           McIntosh’s deposition transcript, in reaching his conclusions about ESI and Milhouse. With

           respect to the issue of ESI’s and Milhouse’s duties, which was the basis for the trial court’s

           grant of summary judgment, Leopold’s opinion was based entirely on his interpretation of the

           contracts involved in the case at bar. However, “in the absence of ambiguity[,] contract

           interpretation is a question of law for which expert testimony would not be appropriate.”

           William Blair & Co. v. FI Liquidation Corp., 358 Ill. App. 3d 324, 338 (2005). See also


                                                      40
        Nos. 1-14-0933, 1-14-2102 (cons.)


           William J. Templeman Co. v. Liberty Mutual Insurance Co., 316 Ill. App. 3d 379, 390 (2000)

           (“[A]s the construction and interpretation of an insurance policy is a question of law, we fail

           to see the relevance of plaintiffs’ expert witness.”). Accordingly, the trial court did not err in

           striking Leopold’s affidavit as to ESI and Milhouse.

¶ 132          Plaintiff argues that Leopold opined that ESI and Milhouse breached their duties and that

           those breaches proximately caused plaintiff’s injuries, both of which are factual matters, not

           questions of law. However, as noted, the trial court’s grant of summary judgment was based

           on its conclusion that ESI and Milhouse owed no duty to plaintiff, not on consideration of the

           issues of breach or proximate cause. “The existence of a duty is a question of law for the

           court to decide.” Espinoza v. Elgin, Joliet & Eastern Ry. Co., 165 Ill. 2d 107, 114 (1995)

           (citing Wojdyla v. City of Park Ridge, 148 Ill. 2d 417, 421 (1992)). Consequently, even if

           plaintiff is correct and Leopold’s affidavit should have been admitted in considering issues of

           breach and proximate cause, we can find no error in the trial court’s refusal to consider

           Leopold’s affidavit as to the legal issue of duty, which was the basis for its grant of summary

           judgment.

¶ 133                                          CONCLUSION

¶ 134          For the foregoing reasons we affirm the trial court’s grant of summary judgment in favor

           of ESI, Milhouse, and the City.

¶ 135          Affirmed.




                                                        41